Form 8-K. Exhibit 10.1



Agreement



Parties to this Agreement:
 
     Shaanxi Jintao Chengji Investment Management Company, Ltd. (hereinafter
referred to as “Party A”)
 
     Shaanxi Libao Ecology Science and Technology Company, Ltd. (hereinafter
referred to as “Party B”)
 
     Based on the principles of equality and mutual benefits and after
considerate discussions, Party A and Party B enter the following binding terms
regarding the assignment and transfer of “Xi’an City Public Restrooms Project”.
 

Section 1: Assigned and Transferred Project



     The “Xi’an City Public Restrooms Project” described in this Agreement
includes the rights to construct, lease out and manage the public restrooms
within the scope of Xi’an metropolitan area, as defined in the “Agreement to
Invest and Improve the Public Restrooms in Xi’an City” entered between Party A
and Xi’an Municipal Administrative Commission on January 10, 2003.
 

Section 2: Purposes





1.     

Party B acquired from Party A the rights to construction and subsequent
leasing-out.


2.     

Party B acquired from Party A the continuous construction rights and leasing-out
rights of 38 public restrooms within the scope of Xi’an city.


3.     

Upon the assignment and transfer, Party A no longer has the continuous
construction rights and leasing-out rights of the said 38 public restrooms.




Section 3: Method of Assignment



     Party A shall deliver to Party B the governmental approval, land use and
zoning documents, construction permits, leasing contracts and the collected rent
list for the said 38 public restrooms within 15 days from the signing date of
this Agreement.
 

Section 4: Assignment Fees



     The total assignment fee for the entire project is RMB 30,000,000 Yuan.
 

Section 5: Payment of Assignment Fees





1.     

Within 5 days from the effective date of this Agreement, Party B shall pay RMB
100,000 Yuan deposit to Party A.


2.     

Within 15 days from the date when Party B receives the continuous construction
rights and leasing-out rights of the said public restrooms, Party B shall make
the full payment of the Assignment and Transfer Fee to Party A and the prepaid
deposit shall be included into the full payment.




Section 6. Rights and Obligations





1.     

Party A warrants that all the documents and files provide to Party B according
to this Agreement are valid, effective, genuine and contain no material
misrepresentation and omission.




2.     

Party A shall be liable for all the debts and disputes with any third party in
connection to the public restrooms project that are incurred before the entry of
this Agreement.




3.     

Party B shall be liable for any debt and dispute with any third party that
arises after the entry of this Agreement.




4.     

In case that Party B’s continuous construction, lease, and rent collection in
connection to the public restrooms project are negatively affected by Party A’s
dispute and debts incurred from the public restrooms projects, Party A shall be
liable for any damage or loss caused to Party B. Party A promises to properly
handle any debt and dispute related to the public restrooms project incurred
prior to the effective date of this Agreement and promises that it will not
cause any harm or damage to Party B when handling the debts and disputes,
otherwise, Party A shall be liable for any damage and loss.



--------------------------------------------------------------------------------

 

Section 7. Special Provision





1.     

After the effective date of this Agreement, Party B has right to terminate the
Agreement if Party B is unable to realize the purpose of this Agreement due to
the factors unrelated to Party B and the Agreement shall be terminated upon the
date when Party B delivers the termination notice. Party A shall return any and
all paid deposit and assignment fee to Party B within 15 days from its receipt
of the termination notice. Party B shall return to Party A all the
documentations and files related to public restrooms project within 15 days from
its receipt of the fund returned by Party A.


2.     

Upon the effective date of this Agreement, Party A has right to terminate this
Agreement if the purpose of this Agreement can not be realized due to Party B’s
fault. In this case, the deposit paid by Party B is not refundable and within 15
day from the termination, Party B shall return to Party A all the documentations
and files related to public restrooms project.




Section 8. Breach of Contract





1.     

Each Party shall strictly comply with the terms of this Agreement and any
violation of any term of this Agreement will be deemed as breach of contract.


2.     

In case of a breach, breaching party shall be liable for all the damages and
losses caused to the non-breaching party, including but not limited to all the
expenses and costs incurred from non-breaching party’s actions to enforce its
rights.




Section 9. Dispute Resolution



     All disputes that arise from the performance of this Agreement shall be
first submitted to negotiation between Parties and in case that negotiation
fails, both parties shall submit to Xi’an Arbitration Committee for arbitration.
 

Section 10. Effectiveness





1.     

This Agreement becomes final when both Parties’ representatives sign and affix
official seals on it and becomes effective when Party B pays the Deposit.






2.     

This Agreement contains three pages and each Party possesses one copy of it.
Each copy bears the same legal effect.





Signature and Seal:



Party A:
 

/s/ Shaanxi Jintao Chengji Investment Management Company, Ltd.

Shaanxi Jintao Chengji Investment Management Company, Ltd.
 
Party B:
 

/s/ Shaanxi Libao Ecology Science and Technology Company, Ltd.

Shaanxi Libao Ecology Science and Technology Company, Ltd.
 
 
Date: August 28, 2008